DETAILED CORRESPONDENCE
	The amendment filed on 11-9-2020 is acknowledged. Claims 13 and 555-56 have been amended. Claim 20 has been canceled. Claims 13, 19, 21, 23, 26-27, 30, 32, 43 and 47-56 are pending. Claims 23, 26-27, 30, 32 and 43, 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 13, 15, 19, 21 and 50-56 are currently under examination.

Claim Objections Maintained
	The objection to claims 13 and 50 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Applicant’s reliance on MPEP 806.04 is noted. However, as set forth in MPEP 806.04 given there is no allowable generic claim the elected species define the scope of the elected invention to be examined. Cancellation of claim 20 has rendered the objection to that claim moot.

Claim Rejections Withdrawn
	The rejection of claim 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…“…has the sequence of SEQ ID NO:39…” is withdrawn in light of the amendment thereto.
The rejection of claim 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…“…has a sequence 

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 13, 15, 19, 21 and 50-56 under 35 U.S.C. 103 as being unpatentable over Heinrichs et al. (WO 2013/112867 – IDS filed on 12-19-2016) and Collier et al. (WO 2005/004791 – IDS filed on 12-19-2016) is maintained for reasons of record. Cancellation of claim 20 has rendered the rejection of that claim moot.
Applicant argues:
1.  Heinrich is silent on the use of CDTa-CDTb fusion proteins.
2.  Collier does not cure the deficiencies of Heinrich.
3.  The examiner has not provided sufficient evidence that the disclosure of the individual components would render the claimed fusion proteins obvious.

5.  A full length CDTb would not have been obvious based on the starting point of Heinrichs because there is not teaching or motivation towards the use of CDTa-CDTb fusion proteins let alone a fusion protein utilizing a full length CDTb.
6.  The inventors surprisingly discovered that while there was no residual cytotoxicity associated with the CDTa subunit in the CDTa-full-CDTb-full fusion (C139), residual cytotoxicity was present when the CDTb was truncated.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	
With regard to Points 1-3 and 5, the rejection is based on the combination of the cited references. As set forth in the rejection, Heinrich et al. disclose compositions that comprise both CDTa and CDTb subunits and further disclose CDTa mutants that have reduced or ablated enzymatic activity and that the CDTb can be a mutant toxin as well. Collier et al. disclose binary A-B toxins (e.g. C. difficile CDT toxins) wherein the b subunit is mutated to ablate its pore forming ability. Consequently, it would have been obvious to combine the teachings of Heinrich et al. and Collier et al. to produce a binary A-B CDT toxin with both reduced enzymatic (ADP-ribosyltransferase) activity and reduced/ablated pore-forming ability. The specification defines a fusion protein as “…protein having at least two heterologous polypeptides (e.g. at least two Clostridium difficile polypeptides) covalently linked, either directly or via an amino acid linker. It may also refer to a protein having at least two heterologous polypeptides linked non-covalently.” (see page 15 of the specification). Consequently, the CDT binary A-B of Collier et al. constitutes a fusion protein as defined by Applicant. Based on the teaching of the cited 
	With regard to Point 4, contrary to Applicant’ assertion, the Examiner was not taking “official notice”. As set forth supra, the combined teachings of the cited references would lead to a safer (and therefore more efficient) vaccine. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Point 6), it is noted that the features upon which applicant relies (i.e., the lack of residual cytotoxicity associated with the CDTa subunit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Applicant’s argument is predicated on the C139 fusion protein which is not encompassed by the instant claims as it does not contain a full-length CDTb subunit. As disclosed in the specification, the CDTb portion of the C139 fusion protein lacks its signal peptide and its prodomain (see page 67 of the specification). Consequently, the C139 fusion protein is not germane to the instant claims and therefore Applicant has failed to provide evidence supporting their assertion of unexpected results commensurate in scope with the rejected claims. The MPEP states:
716.02(b) Burden on ApplicantBURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTEDAND SIGNIFICANTThe evidence relied up should establish “that the differences in results are in factunexpected and unobvious and of both statistical and practical significance.” Ex parteGelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions inappellants’ brief that the claimed polymer had an unexpectedly increased impact strength“are not entitled to the weight of conclusions accompanying the evidence, either in thespecification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. &Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybeanInre Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re EliLilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP §716.02(c).APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA“[A]ppellants have the burden of explaining the data in any declaration they proffer asevidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat.App. & Inter. 1992).DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OFNONOBVIOUSNESSEvidence of unexpected properties may be in the form of a direct or indirect comparisonof the claimed invention with the closest prior art which is commensurate in scope with theclaims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP §716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294,298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433(CCPA 1971) for examples of cases where indirect comparative testing was foundsufficient to rebut a prima facie case of obviousness.The patentability of an intermediate may be established by unexpected properties of anend product “when one of ordinary skill in the art would reasonably ascribe to a claimedintermediate the contributing cause’ for such an unexpectedly superior activity orproperty.” In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979).“In order to establish that the claimed intermediate is a contributing cause’ of theunexpectedly superior activity or property of an end product, an applicant must identifythe cause of the unexpectedly superior activity or property (compared to the prior art) inthe end product and establish a nexus for that cause between the intermediate and the endproduct.” Id. at 479.
Additionally, 
716.01(c) Probative Value of Objective EvidenceTO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULDBE SUPPORTED BY ACTUAL PROOFObjective evidence which must be factually supported by an appropriate affidavit ordeclaration to be of probative value includes evidence of unexpected results, commercialsuccess, solution of a long-felt need, inoperability of the prior art, invention before the dateof the reference, and allegations that the author(s) of the prior art derived the disclosedsubject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699,705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected resultsmust be established by factual evidence.” “[A]ppellants have not presented anyexperimental data showing that prior heat-shrinkable articles split. Due to the absence oftests comparing appellant’s heat shrinkable articles with those of the closest prior art, weconclude that appellant’s assertions of unexpected results constitute mere argument.”). SeeIn re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parteGeorge, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCEThe arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorneystatements which are not evidence and which must be supported by an appropriateaffidavit or declaration include statements regarding unexpected results, commercialsuccess, solution of a long-felt need, inoperability of the prior art, invention before thedate of the reference, and allegations that the author(s) of the prior art derived thedisclosed subject matter from the applicant.
Consequently, in the absence of supporting evidence, Applicant’s assertion that the lack of residual cytotoxicity associated with the CDTa subunit in the fusion proteins utilizing a full-length CDTb subunit constitutes an unexpected result is deemed unpersuasive.
Finally, Applicant is reminded that the instant claims are not limited to a single fusion protein but a vast genus fusion proteins. 
	
As outlined previously, Heinrichs et al. disclose CDTa mutants and their use in vaccine compositions (see abstract). Heinrichs et al. further disclose that said mutant CDTa proteins can be used in vaccine compositions comprising CDTb toxin proteins; that said mutant CDTa proteins have mutations that significantly reduce or eliminate toxin enzymatic activity (see page 13); and that said CDTb proteins can constitute a mutant toxin (see page 32). Finally, Heinrichs et al. disclose specific mutations which eliminate the enzymatic activity of the CDTa toxin (see page 23 for example).
	Heinrichs et al. differs from the instant invention in that they don’t explicitly disclose the “CDTb mutants” as being deficient in the ability to form pores or being part of a fusion protein with CDTa mutants.
Clostridium difficile (see page 38). Collier et al. further disclose positions that can be mutated to the eliminate pore forming toxin subunits (see page 38 and Table 6).
	It would have been obvious for one skill in the art to utilize the CDTa mutants of Heinrichs et al. and the CDTb mutants of Collier et al. in a single composition.
One would have had a reasonable expectation of success as Heinrich et al. specifically discloses compositions comprising both CDTa mutants and CDTb mutants. It would have been equally obvious for one skill in the art to use said mutants to form a fusion protein as it is well established within the art that fusion proteins increase the efficiency (e.g. safety) of multi-component vaccines. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Heinrich et al. and Collier et al. demonstrate the use of CDTa and CDTb mutants in vaccine composition and the use of fusion proteins to deliver vaccine components is well established in the art, the use of CDTa and CDTb mutants in fusion proteins is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.
With regard to the specific mutations set forth in claims 19, 51 and 54, it is deemed (in absence of evidence to the contrary) that the mutations set forth in the cited references “correspond” to the claimed mutations. This position is supported by Applicant’s arguments set forth on page 9-10 of the response filed on 9-26-2019.  	
Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 23, 2021